UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2012 OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 001-52751 FSB Community Bankshares, Inc. (Exact name of registrant as specified in its charter) United States 74-3164710 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 45 South Main Street, Fairport, New York (Address of Principal Executive Offices) Zip Code (585) 223-9080 (Registrant’s telephone number) N/A (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such requirements for the past 90 days. YES xNO o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES xNO o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filero Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES oNO x As of May 14, 2012 there were 1,785,000 shares of the Registrant’s common stock, par value $0.10 per share, outstanding, 946,050 of which were held by FSB Community Bankshares, MHC, the Registrant’s mutual holding company. FSB Community Bankshares, Inc. FORM 10-Q Index Page Part I. Financial Information Item 1. Consolidated Financial Statements (unaudited) Consolidated Balance Sheets as of March 31, 2012 and December 31, 2011 1 Consolidated Statements of Income for the Three Months Ended March 31, 2012 and 2011 2 Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2012 and 2011 3 Consolidated Statements of Stockholders’ Equity for the Three Months Ended March 31, 2012 and 2011 4 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 5 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 28 Item 4. Controls and Procedures 28 Part II. Other Information Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults upon Senior Securities 29 Item 4. Mine Safety Disclosures 29 Item 5. Other Information 29 Item 6. Exhibits 29 Signature Page 30 Part I. Financial Information Item 1. Consolidated Financial Statements FSB COMMUNITY BANKSHARES, INC. Consolidated Balance Sheets March 31, 2012 and December 31, 2011 (unaudited) (Dollars in thousands, except share data) March 31, December 31, 2011 Assets Cash and due from banks $ $ Interest-earning demand deposits Cash and Cash Equivalents Securities available for sale Securities held to maturity (fair value 2012 $7,448; 2011 $7,499) Investment in FHLB stock Loans held for sale Loans receivable, net of allowance for loan losses (2012 $404; 2011 $411) Bank owned life insurance Accrued interest receivable Premises and equipment, net Prepaid FDIC premium Other assets Total Assets $ $ Liabilities & Stockholders’ Equity Liabilities Deposits: Non-interest-bearing $ $ Interest-bearing Total Deposits Borrowings Advances from borrowers for taxes and insurance Official bank checks Other liabilities Total Liabilities Stockholders’ Equity Preferred Stock- no par value- 1,000,000 shares authorized; no shares issued and outstanding - - Common Stock- $0.10 par value – 10,000,000 shares authorized; 1,785,000 shares issued and outstanding Additional paid-in-capital Retained earnings Accumulated other comprehensive income Unearned ESOP shares – at cost ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See accompanying notes to consolidated financial statements 1 FSB COMMUNITY BANKSHARES, INC. Consolidated Statements of Income Three Months Ended March 31, 2012 and 2011 (unaudited) (Dollars in thousands, except per share data) Interest and Dividend Income Loans $ $ Securities – taxable Securities – tax exempt 15 12 Mortgage-backed securities Other 2 2 Total Interest and Dividend Income Interest Expense Deposits Borrowings Total Interest Expense Net Interest Income Provision for Loan Losses 8 8 Net Interest Income After Provision for Loan Losses Other Income Service fees 47 44 Fee income 25 3 Realized gain on sale of securities - Increase in cash surrender value of bank owned life insurance 28 30 Realized gain on sale of loans 46 Mortgage fee income 86 55 Other 33 30 Total Other Income Other Expense Salaries and employee benefits Occupancy expense Data processing costs 21 27 Advertising 64 43 Equipment expense Electronic banking 11 22 Directors’ fees 32 32 Mortgage fees and taxes 69 55 FDIC premium expense 38 70 Audit and taxes 28 34 FHLB prepayment penalty - Other expense Total Other Expense Loss Before Income Taxes ) ) Benefit for Income Taxes ) ) Net Loss $ ) $ ) Loss per common share $ ) $ ) See accompanying notes to consolidated financial statements 2 FSB COMMUNITY BANKSHARES, INC. Consolidated Statements of Comprehensive Income Three Months Ended March 31, 2012 and 2011 (unaudited) (Dollars in thousands) Other Comprehensive Loss Net of Tax Net unrealized gains (losses) for the period on available for sale securities $ $ ) Reclassification adjustment for realized gains included in net loss ) - Other Comprehensive Loss, Before Tax ) ) Income Tax Benefit Related to Other Comprehensive Loss 54 Other Comprehensive Loss, Net of Tax ) ) Net Loss ) ) Comprehensive Loss $ ) $ ) See accompanying notes to consolidated financial statements 3 FSB COMMUNITY BANKSHARES, INC. Consolidated Statements of Stockholders’ Equity Three Months Ended March 31, 2012 and 2011 (unaudited)
